department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil dear your letter dated date to reply in your letter you asked whether the federal government could return the estate your daughter who is taxes paid_by the beneficiary of concern in a letter to to you estate several months ago we addressed your office we are following up with this letter was referred to our office for executor to we would like to express our condolences for the tragic loss of and the devastating impact that loss has had on you and your daughter we regret to advise you that it is not possible to issue a refund in this case since the estate_taxes paid were proper under the internal_revenue_code in and there were and are no circumstances even in a tragic case like this where liability for such taxes may be waived the estate_tax is imposed on the transfer of the taxable_estate of every decedent the taxable_estate is the gross_estate minus certain deductions allowed under the code the value of the gross_estate includes the value of all property received by beneficiaries under the decedent’s life_insurance policies with respect to which he possessed at his death any incidents_of_ownership exercisable alone or with any other person we use the incidents-of-ownership test to determine if the insurance proceeds should be included in a decedent’s gross_estate when they are received by beneficiaries other than the executor the life_insurance policies were included in estate resulting in an increase in the total_tax the only circumstance in which the taxes did not possess incidents_of_ownership in paid would be refundable is if the policies we do not have specific facts to make this determination and can only advise you to seek counsel if you believe an error was made in the return gross i hope this information is helpful i am sorry we cannot offer a more positive response to you if you have any questions or wish to discuss this matter please call me or julia paris of our staff at sincerely george masnik chief branch associate chief_counsel passthroughs and special industries
